UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6796



VINCENT EUGENE WILLIAMS,

                                             Petitioner - Appellant,

          versus


G. WASHINGTON, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-624-3-RLW)


Submitted:   April 17, 2006                 Decided:   April 27, 2006


Before WILLIAMS and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vincent Eugene Williams, Appellant Pro Se. Amy L. Marshall, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Vincent Eugene Williams seeks to appeal the district

court’s order denying his request for reconsideration pursuant to

Fed. R. Civ. P. 59(e).            We previously reviewed this order in

Williams’ prior appeal.       See Williams v. Washington, No. 05-6685,

144   Fed.   App’x   335   (4th   Cir.   Sept.   30,   2005)   (unpublished).

Accordingly, we dismiss this appeal as duplicative.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




                                     - 2 -